Citation Nr: 1033490	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  09-40 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1955 to October 1959. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge during a Travel Board hearing in July 2010.  A transcript 
of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had significant noise exposure during service.

2.  Symptoms of hearing loss and tinnitus began in service and 
were continuous after service.

3.  The Veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding that the Veteran's 
current bilateral hearing loss is related to service.  

4.  The Veteran currently has tinnitus, and the overall record 
tends to support a finding that it is related to service.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus in the right ear are 
met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2009 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Given the Board's favorable disposition of the Veteran's claims 
for service connection for bilateral hearing loss and for 
tinnitus, the Board finds that all notification and development 
actions needed to fairly adjudicate the appeal have been 
accomplished.

II. Analysis

The Veteran asserts that his current bilateral hearing loss and 
tinnitus are the result of noise exposure while serving in the 
Air Force running a printing press without hearing protection and 
being located next to the flight line, which exposed him to sonic 
booms.  At his July 2010 Board hearing, the Veteran testified 
that he has had continuous symptoms since service separation.  He 
explained that he did not seek treatment because he felt his 
condition was normal.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Hickson v. 
West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  Service connection may also be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).  See also 38 U.S.C.A. § 
1154(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Resolving all doubt in the Veteran's favor and in light of the 
law above, the Board finds that service connection for bilateral 
hearing loss and tinnitus is warranted.  

Initially, the Board notes that, with the exception of a copy of 
the September 1959 discharge examination, the Veteran's service 
treatment records are unavailable and are presumed destroyed by a 
fire at the National Personnel Records Center (NPRC) in 1973.  If 
service records are presumed to have been destroyed while in 
government custody, VA has a heightened obligation to explain 
findings and to carefully consider the benefit-of-the-doubt rule 
in cases where presumed destroyed while in custody of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Service treatment records reflect no complaints or findings of 
hearing loss and/or tinnitus.  Although the Veteran was not 
specifically diagnosed with hearing loss of either ear in active 
service, the Board notes that the absence of service treatment 
records showing in-service evidence of hearing loss is not fatal 
to the claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above), and a medically sound basis for 
attributing such disability to service, may serve as a basis for 
a grant of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

First addressing the question of current disability, the Board 
notes that, during a March 2009 VA audiological examination, the 
Veteran reported that he was exposed to printing presses and 
flight line noises serving in the military.  He complained to 
persistent bilateral tinnitus.  On audiological testing, pure 
tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15 
15
25
35
50
LEFT
10
10
10
35
50

Speech recognition scores were 86 percent right ear and 92 
percent left ear.  Based on the examination results, the VA 
examiner diagnosed tinnitus and mild-to-moderate sensorineural 
hearing loss (SNHL).  The March 2009 VA examiner opined that the 
Veteran's tinnitus and hearing loss are not related to noise 
exposure during service.  In support, she noted that the Veteran 
reported tinnitus started in the 1980's, over 20 years after 
service discharge, and that, when seen at the VA audiology clinic 
in June 1992, his hearing was within normal limits by VA 
standards.

The March 2009 VA audiological evaluation results clearly 
establish hearing loss disability in each ear as defined in 
38 C.F.R. § 3.385 and the presence of tinnitus in both ears.  The 
question remains, however, as to whether there exists a nexus 
between such bilateral hearing loss and tinnitus and service.

During the pendency of this appeal, the Veteran has alleged that 
he had in-service noise exposure, the "injury" to which his 
disabilities relate.  While his service treatment records do not 
document the occurrence of, or treatment for, any specific 
incidence of acoustic trauma, the Board notes that the Veteran's 
service personnel records confirm that he worked in a printing 
plant as his military occupational specialty (MOS) was 
lithographic pressman and that part of his time in service he 
worked in the printing plant at Langley Air Force Base.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the U. 
S. Court of Appeals for the Federal Circuit (Federal Circuit) 
determined that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  See also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence").  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit stated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Instead, under 
38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. Court 
of Appeals for Veterans Claims (Court) determined that tinnitus 
is the type of disorder associated with symptoms capable of lay 
observation.  Considering the circumstances of the Veteran's 
service, he was likely exposed to significant noise exposure in 
service from printing presses and working adjacent to the flight 
line.  In addition, the Veteran is competent to assert the 
occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also 38 U.S.C.A. § 1154.  
Therefore, the Board finds that Veteran's statements are 
competent and credible with respect to having been exposed to 
noise in the military and having ringing in his ears and hearing 
problems in service which continued after service.  Thus, there 
is objective evidence to support a specific incident of acoustic 
trauma in service, and the Board accepts the Veteran's assertions 
of in-service noise exposure as credible.  

The Board also finds that the record presents an objective basis 
for attributing the Veteran's current hearing loss and tinnitus 
to service.  For service connection, in-service noise exposure 
need not be the only source of acoustic trauma; it must only be a 
contributing source.

While there is no competent opinion of record explicitly relating 
the Veteran's current bilateral hearing loss and tinnitus to 
service, the Board finds that the opinion provided by the VA 
examiner in March 2009 does not preclude service connection for 
either disability.  The VA examiner, an audiologist, indicated 
that the Veteran had post-service occupational working in a 
printing press factory without hearing protection and 
recreational noise exposure involving a chainsaw and that his 
tinnitus started in the 1980's.

The Board finds that the March 2009 VA examiner's opinion has 
little, if any, probative value.  First, the VA examiner's 
opinion was not based on a factually accurate predicate.  The VA 
examiner reported that the Veteran had post-service occupational 
working in a printing press factory without hearing protection 
and recreational noise exposure involving a chainsaw.  During his 
Board hearing, however, the Veteran indicated that the VA 
examiner misunderstood his post-service history.  He explained 
that he worked waiting tables, shining shoes, and for a printing 
company after service, where he was involved in sales and did not 
do any of the manufacturing.  Thus, unlike in the service, the 
Veteran was exposed to little noise due to his occupational 
pursuits.  Plus, he had no post-service recreational noise 
exposure other than the radio and music.  The Veteran did admit 
that he hunted prior to service as a kid but not on a regular 
basis and that he had used a chainsaw just in recent years.  The 
VA examiner also noted that, when seen at the VA audiology clinic 
in June 1992, the Veteran's hearing was within normal limits by 
VA standards.  At his hearing, he indicated that, the audiologist 
in 1992 told him to push a button, and he just keep pushing the 
button whether he heard something or not.  

The Board also acknowledges that the examiner stated that the 
Veteran's tinnitus started in the 1980's.  During his hearing, 
the Veteran testified that he had constant tinnitus, off and on, 
since he got out of service.  With regard to his claim, the 
Veteran's wife wrote a letter in July 2010.  She indicated that 
she had known the Veteran for approximately 58 years and 
indicated that his hearing was "excellent" prior to his service 
entrance.  After separation from service, by contrast, he 
complained of ringing in his ears.  Plus, he constantly asked her 
to repeat herself.  She urged him to seek treatment, which he 
eventually did.  

The Board finds that the assertions of the Veteran and his wife 
are credible and competent evidence showing a continuity of 
symptomatology following his service separation.  

Accordingly, the Board finds that the VA examiner's opinion was 
not based on a factually accurate history.  More importantly, the 
VA examiner did not provide sound reasoning in support of her 
opinion.  Initially, she noted that the service discharge 
examination report showed normal whispered voice testing at the 
time of separation, which, she pointed out, is "not considered a 
valid test of hearing acuity."  Yet, the VA examiner then cited 
the whispered voice testing at discharge as a basis for her 
negative etiology opinion.  Moreover, she did not have the 
benefit of reviewing the Veteran's testimony or his wife's 
statement.  Without consideration of these facts, the opinion is 
based on a factually inaccurate history.  While an examiner can 
render a current diagnosis based upon his examination of the 
veteran, the Court has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the veteran.  
Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is 
mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Moreover, an opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).

Thus, the Board finds that the VA examiner's opinion has little 
probative value, and it does not outweigh the otherwise competent 
and credible evidence showing acoustic trauma during service, 
continuous post-service symptomatology, and current hearing loss 
and tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  

Considering the totality of the evidence, including the Veteran's 
credible assertions of in-service noise exposure (acoustic 
trauma), chronic hearing loss and tinnitus during service, and 
continuous hearing loss and tinnitus since service as attested to 
by his wife, and the nature of the disabilities, the Board finds 
that the Veteran's hearing loss and tinnitus began in service and 
were continuous after service.  The lay and medical evidence 
shows current disability of hearing loss and tinnitus.  Affording 
the Veteran the benefit of the doubt on the question of medical 
nexus, the Board finds that the criteria for service connection 
for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


